DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Talla et al. (US 20200052734 A1, hereinafter “Talla”)
Hornbuckle (US 7791415 B2, hereinafter “Hornbuckle”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Hoenbuckle teaches a fractional-N synthesized chirp generator wherein a digital ramp synthesizer is configured to receive the reference frequency input signal configured to generate the first frequency control value utilizing the reference frequency input signal. The digital ramp synthesizer is further configured to provide the first frequency control value to the fractional-N synthesizer. The first frequency control value varies with time. The ramp controller and selector has upper and lower frequency limit (band) controller and selector using frequency words. The frequency synthesizer may be a phase lock loop configure to adjust the phase of the frequency signal (Hoenbuckle col. 4 lines 27-67, col. 5 line 57-col. 6 lines 35, figs. 2-4). Talla further teaches a chirp spread spectrum modulation wherein chirp spread spectrum symbols comprises a signal having a linearly increasing frequency, and wherein another of the chirp spread spectrum symbols comprises a shifted version of the signal (Talla [0013], [0018]-[0019], [0035]).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 9, 2022